—In an action to recover damages for negligence in which the plaintiff’s attorney asserts a charging lien over a recovery fund, the plaintiff appeals, as limited by her brief, from so much of order of the Supreme Court, Nassau County (McCarty, J.), dated July 23, 1992, as granted her motion to produce certain documents only to the extent of directing the plaintiff’s counsel to provide the plaintiff with copies of any papers not produced to date which addressed the *221preparation, prosecution, or settlement of the negligence action.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The court properly limited discovery to those materials relevant to a determination of the services rendered in creating the recovery fund (see, CPLR 3101 [a]). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.